DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 April 2019 is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se. 
Claim 1 recites an information process device without any recited structure. The broadest reasonable interpretation of an information process device comprising of an information process device that communicates information to a server device. The information process device is defined in the specification only as the function of communicating information to the server device which can refer to a server software 
The dependent claims 2-4 and 6-7 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 1. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 2-4 and 6-7 are also rejected under 35 U.S.C. 101.
Claim 8 recites a terminal device without any recited structure. The broadest reasonable interpretation of a terminal device comprising of a vehicle-mounted device that communicates information to a server device. The vehicle-mounted device is defined in the specification only as the function of communicating information to the server device which can refer to a server software architecture, and does not necessarily refer to a physical hardware server. A web server is software, which is not a system, and is not with within the four categories of statutory subject matter. 
The dependent claims 11 and 13 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 8. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 11 and 13 are also rejected under 35 U.S.C. 101.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Impact detecting unit” in claims 8 and 11 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: acceleration sensor (Para. 0018). 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-3 limitation of “area identifying unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1-3 limitation of “area identifying unit” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 6-7 limitation of “threshold calculating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 6-7 limitation of “threshold calculating unit” does not appear in the specifications in 
Claims 8, 11 and 15 limitation of “external information processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 8, 11 and 15 limitation of “external information processing device” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 13 limitation of “informing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 13 limitation of “informing unit” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 14 limitation of “area identifying means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 14 limitation of “area identifying means” does not appear in the specifications in completion with 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-7 limitation “said threshold” is dependent on claim 1. It cannot be ascertained with certainty if the applicant is creating a new threshold or is correcting the threshold from claim 1.  Clarification is required.  
Claims 11 limitation “a threshold” is dependent on claim 8. It cannot be ascertained with certainty if the applicant is creating a new threshold or is receiving a new threshold that is different from claim 8.  Clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dlagnekov et al. in (US Publication Number 2016/0362075 A1) in view of Breed (US Publication Number 2007/0005609 A1) and in further view of Vose et al. (US Patent Number 10,417,914 B1). 
Regarding claim 1, Dlagnekov teaches an information processing device comprising: a notification accepting unit configured to be able to accept from a plurality of mobile objects a first notification including occurrence site information indicating the site where impact greater than or equal to a threshold has occurred (Dlagnekov: Para. 0005, 0036, 0040; the vehicle impact detection device communicates with the remote server system; determine an occurrence of an impact by detecting an acceleration from the acceleration information that exceeds a threshold for a time period, detect an angle of the impact with respect to a forward direction using the acceleration information, and trigger an impact detector signal).
Dlagnekov doesn’t explicitly teach a second notification for withdrawing said first notification.
However Breed, in the same field of endeavor, teaches a second notification for withdrawing said first notification (Breed: Para. 0462; central control station could then determine the nature, seriousness, extent etc. of the accident and issue a meaningful update to a map of the area and later remove the update when the accident is cleared; each passing vehicle, for example, could be instructed by the central control station to photograph and send the picture to the central control station so that it would know when the accident has been cleared).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) into Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
Dlagnekov and Breed don’t explicitly teach an area identifying unit that identifies a withdrawal prone area based on the site information included in the first notification withdrawn by accepting said second notification; and a transmitting unit that transmits information about said withdrawal prone area to said plurality of mobile objects.
However Vose, in the same field of endeavor, teaches an area identifying unit that identifies a withdrawal prone area based on the site information included in the first notification withdrawn by accepting said second notification (Vose: Col. 4 Lines 19-30, Col. 11 Lines 38-42, 52-61); and a transmitting unit that transmits information about said withdrawal prone area to said plurality of mobile objects (Vose: Col. 1 Lines 58-62, Col. 5 Lines 4-8; by matching the vehicle's current location, the time of day; the day of year; and/or geography information with pre-identified areas of high risk that are stored in a memory, a mobile device may issue an audible alert).
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of accident notifications. Since the data is historic, the accident was removed from the road at some point which means a first notification of a recent wreck at the location was withdrawn. Vose's historical data analysis for collision risky locations represents collisions that have been cleared from the location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification 
Regarding claim 2, Dlagnekov and Breed don’t explicitly teach wherein said area identifying unit identifies an area where the number of withdrawals of said first notifications is greater than or equal to a predetermined number as said withdrawal prone area based on said site information included in the withdrawn first notification.
However Vose, in the same field of endeavor, teaches wherein said area identifying unit identifies an area where the number of withdrawals of said first notifications is greater than or equal to a predetermined number as said withdrawal prone area based on said site information included in the withdrawn first notification (Vose: Col. 4 Lines 19-30, Col. 10 Lines 28-36, Col. 11 Lines 38-42, 52-61; insurance provider may determine if there is an elevated level of risk for an animal collision based upon the assessment of the risk level; the level of risk may be represented by a number or measurement).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) augmenting Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
claim 3, Dlagnekov and Breed don’t explicitly teach wherein said area identifying unit calculates the proportion of the number of first notifications withdrawn by said second notifications to the number of first notifications accepted by said notification accepting unit as a withdrawal rate for each area and identifies an area where said withdrawal rate is greater than or equal to a predetermined value as said withdrawal prone area.
However Vose, in the same field of endeavor, teaches wherein said area identifying unit calculates the proportion of the number of first notifications withdrawn by said second notifications to the number of first notifications accepted by said notification accepting unit as a withdrawal rate for each area and identifies an area where said withdrawal rate is greater than or equal to a predetermined value as said withdrawal prone area (Vose: Col. 4 Lines 19-30, Col. 10 Lines 28-36, Col. 11 Lines 38-42, 52-61; insurance provider may determine if there is an elevated level of risk for an animal collision based upon the assessment of the risk level; the threshold level of acceptable risk may be 10% and the calculated level of risk may be 15%).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) augmenting Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
claim 4, Dlagnekov teaches an information processing device according to claim 1, said first notification includes an information about an impact value of the impact (Dlagnekov: Para. 0013-0014; generate impact data based on the detected angle of the impact and the impact detector signal).
Regarding claim 6, Dlagnekov and Breed don’t explicitly teach comprising a threshold calculating unit that corrects said threshold for each area based on information about impact values and the site information contained in not-withdrawn first notifications, and wherein said transmitting unit transmits said corrected threshold to said plurality of mobile objects.
However Vose, in the same field of endeavor, teaches comprising a threshold calculating unit that corrects said threshold for each area based on information about impact values and the site information contained in not-withdrawn first notifications (Vose: Para. Col. 4 Lines 19-30, Col. 11 Lines 38-42, 52-61), and wherein said transmitting unit transmits said corrected threshold to said plurality of mobile objects (Vose: Para. Col. 1 Lines 58-62, Col. 5 Lines 4-8; by matching the vehicle's current location, the time of day; the day of year; and/or geography information with pre-identified areas of high risk that are stored in a memory, a mobile device may issue an audible alert).
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) augmenting Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
Regarding claim 7, Dlagnekov teaches an information processing device according to claim 6, comprising a storage unit that stores said first notifications (Dlagnekov: Para. 0005, 0042; the memory is any form of storage configured to store a variety of data, including, but not limited to, an impact detection application, sensor data, and/or impact data).
Dlagnekov and Breed don’t explicitly teach wherein said threshold calculating unit corrects said threshold when a predetermined number or greater of said first notifications are stored in said storage unit.
However Vose, in the same field of endeavor, teaches wherein said threshold calculating unit corrects said threshold when a predetermined number or greater of said first notifications are stored in said storage unit (Vose: Col. 4 Lines 19-30, Col. 10 Lines 28-36, Col. 11 Lines 38-42, 52-61; insurance provider may determine if there is an 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) augmenting Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
Regarding claim 8, Dlagnekov teaches a terminal device to be mounted in a mobile object, comprising: an impact detecting unit that detects impact occurred in said mobile object (Dlagnekov: Para. 0005; detecting an acceleration from the acceleration information that exceeds a threshold for a time period, detect an angle of the impact with respect to a forward direction using the acceleration information); a first transmitting unit that transmits a first notification containing information about the site where the impact was detected, to an external information processing device, when said impact detecting unit detects impact greater than or equal to a threshold (Dlagnekov: Para. 0014, 0036; determining an occurrence of an impact by detecting an acceleration from the acceleration information that exceeds a threshold for a time period using the vehicle impact detection system; vehicle impact detection device that can be capable of communicating with a remote server system).
a second transmitting unit that transmits a second notification for withdrawing said first notification to said external information processing device.
However Breed, in the same field of endeavor, teaches a second transmitting unit that transmits a second notification for withdrawing said first notification to said external information processing device (Breed: Para. 0462; central control station could then determine the nature, seriousness, extent etc. of the accident and issue a meaningful update to a map of the area and later remove the update when the accident is cleared; each passing vehicle, for example, could be instructed by the central control station to photograph and send the picture to the central control station so that it would know when the accident has been cleared). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) into Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
Dlagnekov and Breed don’t explicitly teach a receiving unit that receives information about a withdrawal prone area identified by said external information processing unit based on said first notification and said second notification transmitted from plural ones of said mobile object.
However Vose, in the same field of endeavor, teaches a receiving unit that receives information about a withdrawal prone area identified by said external information processing unit based on said first notification and said second notification transmitted from plural ones of said mobile object. 
Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of accident notifications. Since the data is historic, the accident was removed from the road at some point which means a first notification of a recent wreck at the location was withdrawn. Vose's historical data analysis for collision risky locations represents collisions that have been cleared from the location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) augmenting Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
Regarding claim 11, Dlagnekov teaches a terminal device according to claim 8, wherein said first transmitting unit transmits said first notification including an impact value of the impact occurred in the mobile object (Dlagnekov: Para. 0013-0014; generate impact data based on the detected angle of the impact and the impact detector signal); said receiving unit receives a threshold for impact to be applied in said withdrawal-notification prone area that is calculated by said external information processing device based on the impact values acquired from the plural ones of the mobile object (Dlagnekov: Para. 0005, 0006, 0034, 0048; determine an occurrence of an impact by detecting an acceleration from the acceleration information that exceeds a threshold for a time period, detect an angle of the impact with respect to a forward direction using the acceleration information, and trigger an impact detector signal; the threshold value is pre-determined), and wherein said impact detecting unit takes the threshold received by said receiving unit as a threshold for detection in said withdrawal prone area (Dlagnekov: Para. 0048; threshold can be determined based on the type of vehicle, the location of the acceleration on the vehicle, among various other factors).
Regarding claim 13, Dlagnekov and Breed don’t explicitly teach further comprising an informing unit that informs of information about said withdrawal prone area when said mobile object approaches said withdrawal prone area.
However Vose, in the same field of endeavor, teaches further comprising an informing unit that informs of information about said withdrawal prone area when said mobile object approaches said withdrawal prone area (Vose: Col. 1 Lines 58-62, Col. 5 Lines 4-8; by matching the vehicle's current location, the time of day; the day of year; and/or geography information with pre-identified areas of high risk that are stored in a memory, a mobile device may issue an audible alert).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas with a likelihood of high collision risk (Vose: Col. 4 Lines 19-30, 58-62, Col. 5 Lines 4-8) into Breed’s continuously updated display map of an accident with timely notification 
Regarding claim 14, Dlagnekov teaches an information processing method executed by an information processing device having a notification accepting means, an area identifying means and a transmitting means, the information processing method comprising: a step of accepting from a mobile object a first notification containing impact greater than or equal to a threshold has occurred in said mobile object (Dlagnekov: Para. 0005, 0036, 0040; the vehicle impact detection device communicates with the remote server system; determine an occurrence of an impact by detecting an acceleration from the acceleration information that exceeds a threshold for a time period, detect an angle of the impact with respect to a forward direction using the acceleration information, and trigger an impact detector signal).
Dlagnekov doesn’t explicitly teach a step of accepting a second notification to withdraw said first notification.
However Breed, in the same field of endeavor, teaches a step of accepting a second notification to withdraw said first notification (Breed: Para. 0462; central control station could then determine the nature, seriousness, extent etc. of the accident and issue a meaningful update to a map of the area and later remove the update when the accident is cleared; each passing vehicle, for example, could be instructed by the central control station to photograph and send the picture to the central control station so that it would know when the accident has been cleared).

Dlagnekov and Breed don’t explicitly teach a step of identifying a withdrawal prone area based on the site information included in the first notification withdrawn by accepting said second notification.
However Vose, in the same field of endeavor, teaches a step of identifying a withdrawal prone area based on the site information included in the first notification withdrawn by accepting said second notification (Vose: Col. 4 Lines 19-30, Col. 11 Lines 38-42, 52-61).
 Vose includes a historical database of accidents to predict certain areas or characteristics associated with an area that is a high risk for a collision (Vose: Col. 4 Lines 19-30). The database also collects notifications where some of the report is automatically generated by the vehicle (Vose: Col. 11 Lines 38-42, 52-61). The historical data Vose analyzes to determine risk areas are locations with high number of accident notifications. Since the data is historic, the accident was removed from the road at some point which means a first notification of a recent wreck at the location was withdrawn. Vose's historical data analysis for collision risky locations represents collisions that have been cleared from the location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas 
Regarding claim 15, Dlagnekov teaches an accident reporting method executed by a terminal device being mounted in a mobile object and having an impact detecting means, a transmitting means and a receiving means, the accident reporting method comprising: a step of detecting impact that has occurred in said mobile object (Dlagnekov: Para. 0005, 0036, 0040; determine an occurrence of an impact by detecting an acceleration from the acceleration information that exceeds a threshold for a time period); a step of transmitting a first notification containing information about the site where, the impact was detected, to an external information processing device, when the impact greater than or equal to a threshold is detected (Dlagnekov: Para. 0005, 0036, 0040; the vehicle impact detection device communicates with the remote server system; determine an occurrence of an impact by detecting an acceleration from the acceleration information that exceeds a threshold for a time period, detect an angle of the impact with respect to a forward direction using the acceleration information, and trigger an impact detector signal).
Dlagnekov doesn’t explicitly teach a step of transmitting a second notification to withdraw the first notification.
However Breed, in the same field of endeavor, teaches a step of transmitting a second notification to withdraw the first notification (Breed: Para. 0462; central control 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Breed’s continuously updated display map of an accident with timely notification when the accident is cleared (Breed: Para. 0462) into Dlagnekov’s accident impact detection and notification with a user interface for visually and interacting with the impact data (Dlagnekov: Para. 0005, 0036, 0040).
Dlagnekov and Breed don’t explicitly teach a step of receiving information about a withdrawal prone area identified by said external information processing unit based on said first notification and said second notification transmitted from a plural ones of said mobile object.
However Vose, in the same field of endeavor, teaches a step of receiving information about a withdrawal prone area identified by said external information processing unit based on said first notification and said second notification transmitted from a plural ones of said mobile object (Vose: Col. 1 Lines 58-62, Col. 5 Lines 4-8; by matching the vehicle's current location, the time of day; the day of year; and/or geography information with pre-identified areas of high risk that are stored in a memory, a mobile device may issue an audible alert).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Vose’s analyzation and notification of predicted areas .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourne et al. US Publication Number 2014/0108058 A1 teaches updating a road risk map with accident information.
Kozlowski et al. US Publication Number 10,121,148 B1 teaches periodically updated accident information to calculate road segment risk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663